          Case 1:17-cv-11473-IT Document 177 Filed 09/12/19 Page 1 of 24



                         UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


    MATTHEW L. CHATHAM and
    ERIN CHATHAM,

               Plaintiffs,                         No. 17-CV-11473-IT

    v.

    DANIEL J. LEWIS and
    CANTERBURY VENTURES, LLC,

               Defendants.



                  REPORT AND RECOMMENDATION ON DEFENDANTS’
                     MOTION FOR PARTIAL SUMMARY JUDGMENT

CABELL, U.S.M.J.

         Plaintiffs Matthew and Erin Chatham hired Daniel Lewis, the

principal of Canterbury Ventures (Canterbury) 1, to build a home

they designed on a lot Lewis owned, with the mutual expectation

that the Chathams would purchase the home and lot once completed.

The Chathams brought suit when, following a series of disputes,

Lewis began marketing the house for sale on the open market.                  The

complaint presently asserts claims for copyright infringement of

Matthew Chatham’s architectural plans, breach of contract, breach

of the implied covenant of good faith and fair dealing, and

violation of Mass. G.L. c. 93A.            The defendant moves for summary

judgment on all counts except for the chapter 93A claim.                  (D. 89).


1
    Lewis and Canterbury are referred to singularly as “the defendant.”
        Case 1:17-cv-11473-IT Document 177 Filed 09/12/19 Page 2 of 24



The matter has been referred to this court for a Report and

Recommendation.       (D. 39).     Following a careful review of the

parties’ submissions and the evidence adduced at a hearing on the

motion, I recommend that the motion be DENIED.

       I.   RELEVANT FACTS

       The facts are undisputed unless otherwise noted.                   In 2016,

the Chathams decided to have a new home built for themselves and

their children. (D. 112; Plaintiffs’ Response to Defendants’ Local

Rule   56   Concise   Statement    of       Material    Facts    in   Support    of

Defendants’ Motion for Partial Summary Judgment (Pltf. SOF) ¶ 1).

The house was to be constructed according to a design conceived by

Matthew Chatham.      (D. 113; Declaration of Matthew L. Chatham in

Opposition     to   Defentant’s   [sic]       Motion    for     Partial    Summary

Judgment (M. Chatham Aff.) ¶ 1).

       The Chathams identified Lot 5 on Amber Drive in Wrentham as

the preferred location for their home and initially contacted a

builder     named   Kevin   Porter      about       purchasing     the    lot   and

constructing the home.        (Pltf. SOF ¶¶ 1-3).             When Porter told

Matthew Chatham that his plans would have to be formalized into

construction    drawings,    Chatham        asked    Porter   to   have    Golemme

Mitchell Architects (GMA), an architectural firm with which Porter

was familiar, submit a proposal for such work.                (Id. ¶ 3).

       GMA corresponded with Porter about the plans and Porter paid

the retainer deposit to GMA for the project initiation.                    (D. 93;

                                        2
         Case 1:17-cv-11473-IT Document 177 Filed 09/12/19 Page 3 of 24



Affidavit of Neil J. Bingham in Support of Defendants’ Motion for

Summary Judgment (Bingham Aff.) Exh. I, J).          However, the Chathams

and Porter never came to a purchase and sales agreement, and the

Chathams claim that they ultimately paid for the work performed by

GMA.    (Pltf. SOF ¶¶ 2, 5).

       Thereafter, on July 27, 2016, the Chathams signed a Purchase

and Sales Agreement (P&S) with the defendant under which the

defendant would purchase Lot 5 and finance the construction.              The

parties do not dispute that a true and correct copy of the P&S is

attached to the plaintiffs’ Second Amended Complaint (Sec. Am.

Compl.) as Exhibit 3.       (D. 51).

       The closing was set for January 12, 2017.            Pertinent here,

the P&S provided that:

       ¶8:   If the SELLER [is] unable to give title or to make
       conveyance, or to deliver possession of the premises, . . .
       or if at the time of the delivery of the deed the premises
       do not conform . . . , the SELLER shall use reasonable
       efforts to remove any defects in title, or to deliver
       possession . . . , or to make the said premises conform . .
       . , in which event the time for performance hereof shall be
       extended for . . . 60 days . . . .

       ¶9:   If at the expiration of the extended time the SELLERS
       shall have failed . . . to . . . deliver possession, . . .
       then any payments made under this agreement shall be
       forthwith refunded and all other obligations of the parties
       hereto shall cease and this agreement shall be void without
       recourse to the parties hereto.

       ¶10: The BUYER shall have the election, at either the
       original or any extended time for performance, to accept
       such title as the SELLER can deliver to the said premises in


                                       3
         Case 1:17-cv-11473-IT Document 177 Filed 09/12/19 Page 4 of 24



       their then condition and to pay for therefor the purchase
       price without deduction . . . .

       ¶28: The BUYERS shall have access to the premises at
       reasonable times and upon reasonable notice for appraisals,
       taking measurements, etc., prior to the final walk-through,
       and in the presence of a real estate broker involved in this
       transaction.
       The parties also simultaneously executed a Rider to the P&S,

also part of Exhibit 3, providing that “in the event of any

conflict between this Rider and the said Standard Form Purchase

and    Sale    Agreement,   the   terms       of   this   Rider    shall   control.”

Paragraph 18 of the Rider states:

       Seller shall . . . prior to the closing have all work as
       specified in this agreement completed in a workman like
       [sic] manner, subject to the reasonable approval of the
       Buyer and a home inspector of buyer’s choice. Buyer shall
       submit a punch list to Seller for work which must be
       completed prior to closing. . . . If any or all of the
       work is not completed and approved by Buyer and Buyer’s
       home inspector, prior to the date of closing, . . . then a
       sum equal to . . . 150% of the cost of said work shall be
       held in escrow and the work shall be finished within four
       weeks from the date of closing . . . . In no event shall
       the Seller have any right to close without full completion
       of the work without prior approval of Buyer’s lender and
       Buyer.
       The defendant asserts that Matthew Chatham never mentioned

during negotiations that he claimed any ownership in the plans.

(D. 91; Defendants Daniel J. Lewis and Canterbury Ventures, LLC’s

L.R.    56.1    Concise   Statement   of       Material    Facts    in   Support   of

Defendants’ Motion for Partial Summary Judgment (Def. SOF) ¶ 6);

D. 95; Affidavit of Daniel J. Lewis in Support of Motion for


                                          4
         Case 1:17-cv-11473-IT Document 177 Filed 09/12/19 Page 5 of 24



Summary Judgment (Lewis Aff.) ¶ 5).                  Conversely, Chatham claims

that he repeatedly informed Lewis that he considered the plans to

be his intellectual property and that Lewis acknowledged that he

could not build the house for someone other than the Chathams.

(Pltf.    SOF    ¶   8;   M.   Chatham   Aff.    ¶    5).   No   contemporaneous

documentation in the record speaks to any copyright interest.

     The Chathams asked Lewis either to purchase the plans from

GMA or reduce the sales price to reflect the cost of the plans.

(Lewis Aff. Exh. A).           When Lewis refused, the Chathams purchased

the building plans and supplied them to Lewis on or about August

10, 2016.       (M. Chatham Aff. ¶ 10).         Although not possible to read

on the copy filed with the court, the parties agree that a true

and correct copy of the building plans from the architect is

attached as Exhibit 2 to the plaintiffs’ Second Amended Complaint

and bears essentially the following language:

     Copyright 2016 by Golemme Mitchell Architects. The
     architectural plans, drawings, designs, specifications and
     other arrangements on this sheet are and shall remain the
     property of Golemme Mitchell Architects, LLC. No part
     thereof shall be copied or disclosed to others, or used in
     connection with any work or project, other than the
     specified project for which they have been prepared and
     developed, without expressed knowledge or written consent
     of Golemme Mitchell.
(D. 126; Transcript of Motion Hearing Oct. 30, 2018 (Transcript)

p. 53, ll. 20-25 – p. 54, ll. 1-15).

     The defendant did not obtain the deed to Lot 5 until November

3, 2016, or a building permit from Wrentham until December 13,

                                         5
        Case 1:17-cv-11473-IT Document 177 Filed 09/12/19 Page 6 of 24



2016.   (Lewis Aff. Exh. C, F).       Lewis admits that part of the delay

was due to “Canterbury’s error in not filing a building permit for

the Town of Plainville,” in which a portion of the lot was

situated.    (D.   90;   Defendants      Daniel     J.    Lewis   and   Canterbury

Ventures, LLC’s Memorandum in Support of Partial Motion for Summary

Judgment (Def. Memorandum) p. 4).            However, Lewis also encountered

unanticipated difficulties installing a well that met potable

water requirements and health regulations.                 He began installation

of that well in October 2016 but had to increase the depth to 600

feet before flow was adequate.        (Lewis Aff. Exh. D).          Then, toluene

levels were too high, and the Plainville Board of Health did not

approve the well until December 6, 2016.                 (Id.).

     As the original closing date of January 13, 2017 drew near,

Lewis had not even poured the foundation for the home.                           The

defendant maintains that by the time he was able to obtain all

permits, temperatures       were   too       low   to    pour   footings   for   the

foundation. (Lewis Aff. ¶ 14). Matthew Chatham contends, however,

that the defendant failed to pour the footings despite several

days on which the weather was suitable and on which he saw other

foundations being poured.       (M. Chatham Aff. ¶ 12).

     On January 11, 2017, Lewis stated in an email to Matthew

Chatham that “[t]he plans for the house are your property and as

such I am not entitled to build that house once we are out of

contract if you decide not to do an extension.”                     (Bingham Aff.

                                         6
          Case 1:17-cv-11473-IT Document 177 Filed 09/12/19 Page 7 of 24



Exh. K).       Chatham forwarded this email to his attorney with his

own     comments,    one   of   which    was    “IS    THIS   TRUE?”   immediately

following “extension.”          (Id.).

        Lewis asked for a 120-day extension for construction, but the

parties could not agree on terms, particularly that the plaintiffs

release Lewis from any liability.              (D. 94; Affidavit of Michael E.

Heaney in Support of Defendants’ Motion for Summary Judgment

(Heaney Aff.) Exh. A).           Therefore, the contract was extended 60

days under paragraph 8 of the P&S.              (Def. SOF ¶ 28).       As that date

–- March 12, 2017 -- approached, the home was still not near

completion.

        At some point in February 2017 Lewis contacted GMA 2 about

buying the plans for the Lot 5 home, because he was concerned that

the project would not move forward.                   (M. Chatham Aff. Exh. E).

Erin Fullam, a principal of GMA, informed Matthew Chatham that she

told Lewis that she would have to see if Chatham would release the

plans     or   if   GMA    could   otherwise      make    enough   revisions     to

distinguish a new design from the Chatham design.                      (Id.).   Her

firm’s “common moral practice is not to reuse other people’s

designs especially if the client worked as closely through the

design process as [Chatham] did (space planning in a home cad




2   In the intervening time period, GMA had become CME Architects.

                                          7
        Case 1:17-cv-11473-IT Document 177 Filed 09/12/19 Page 8 of 24



program) without receiving approval from the client.”                       (Id.)

(parentheses in original).

     In mid-March of 2017, the parties and their real estate

attorneys met to try to negotiate a new completion date for the

home.    (Pltf. SOF ¶ 33).          The Chathams claim that the parties

orally agreed to extend the contract, and it is undisputed that

Lewis   continued   working    on    the   home   in    conjunction      with   the

Chathams until approximately mid-May of 2017.               (Pltf. SOF ¶¶ 33,

34; Lewis Aff. Exh. C (email from Lewis’ realtor to the Chathams’

realtor dated May 10, 2017, stating that “[i]f we can’t resolve

this then we respectfully ask to be released from this contract”)).

     However,    although     the    plaintiffs’       attorney   sent    several

proposed written extension agreements to the defendant’s counsel,

Lewis would not sign them because the Chathams would not execute

a release.     (D. 116; Defendants’ Reply Memorandum in Support of

Partial Motion for Summary Judgment (Def. Reply) Exh. 1, 3).

Therefore, no formal written extension was ever executed.

     On May 15, 2017, Matthew Chatham’s attorney sent a letter to

Lewis advising him that Chatham owned a copyright in the home

design that was registered with the United States Copyright Office.

A copy of this letter is attached to the plaintiffs’ Second Amended

Complaint as Exhibit 5.       According to the attorney, the only right

Lewis had to the plans or the house was “a non-exclusive license



                                       8
      Case 1:17-cv-11473-IT Document 177 Filed 09/12/19 Page 9 of 24



by Mr. Chatham to his original, copyrighted design for the sole

purpose of building him this home on Lot 5 Amber Dr.”

     Two days later, the defendant’s attorney sent a letter to the

plaintiffs’ counsel seeking to resolve the dispute and complete

construction. (M. Chatham Aff. Exh. F). This letter proposed that

the Chathams pay for three items “to continue in [the parties’]

contractual relationship:” an initial $78,900 deposit (which was

in escrow); $7,200.00 for window upgrades, for which the Chathams

had requested but not received a detailed invoice (also held in

escrow); and the additional cost for an authentic stone exterior,

which the Chathams believed should already be covered by the

contract price.    (Id. ¶¶ 16-17).       The letter also claimed that

Canterbury had continued to perform construction “in good faith

and in accordance with the P&S,” but would terminate the P&S if

the Chathams did not deliver the deposit, pay for the windows, and

agree to pay for stone by May 19.       (Id. Exh. F) (emphasis added).

     On May 25, 2017, the defendant’s counsel sent a letter to the

plaintiffs’ attorney confirming that the agreement between the

parties was terminated.      (Id. Exh. G.). Canterbury said it was

prepared to return deposits to the Chathams upon their execution

of a release, but the Chathams never executed such a release.

     There is no dispute that the defendant was marketing the house

for sale to third parties by the summer of 2017.



                                    9
      Case 1:17-cv-11473-IT Document 177 Filed 09/12/19 Page 10 of 24




     II.    ANALYSIS

       A. Standard for Summary Judgment

     Summary judgment is warranted “if the movant shows that there

is no genuine dispute as to any material fact and the movant is

entitled to a judgment as a matter of law.”       Fed. R. Civ. P. 56(a).

The moving party bears the initial burden of “assert[ing] the

absence of a genuine issue of material fact and then support[ing]

that assertion by affidavits, admissions, or other materials of

evidentiary quality.”     Mulvihill v. Top-Flite Golf Co., 335 F.3d

15, 19 (1st Cir. 2003).

     Once the moving party meets that burden, in order to avoid

summary judgment, the opposing party must “‘show that a factual

dispute does exist, but summary judgment cannot be defeated by

relying on improbable inferences, conclusory allegations, or rank

speculation.’”    Fontánez-Nuñéz v. Janssen Ortho LLC, 447 F.3d 50,

54-55 (1st Cir. 2006) (quoting Ingram v. Brink’s, Inc., 414 F.3d

222, 228-29 (1st Cir. 2005)).         Instead, the opposing party must

“‘produce    specific   facts,   in    suitable   evidentiary    form,   to

establish the presence of a trialworthy issue.’”              Clifford v.

Barnhart, 449 F.3d 276, 280 (1st Cir. 2006) (quoting Triangle

Trading Co. v. Robroy Indus. Inc., 200 F.3d 1, 2 (1st Cir. 1999)).



                                      10
      Case 1:17-cv-11473-IT Document 177 Filed 09/12/19 Page 11 of 24



     When determining whether summary judgment is appropriate, “a

court must view the record in the light most favorable to the

nonmoving party and give that party the benefit of all reasonable

inferences in its favor.”         Id. (citing Nicolo v. Philip Morris,

Inc., 201 F.3d 29, 33 (1st Cir. 2000)).                “‘A factual issue is

genuine if it may reasonably be resolved in favor of either party

and, therefore, requires the finder of fact to make a choice

between the parties’ different versions of the truth at trial.’”

DePoutout v. Raffaelly, 424 F.3d 112, 117 (1st Cir. 2005) (quoting

Garside v. Ocso Drugs, Inc., 895 F.2d 46, 48 (1st Cir. 1990)).

Material   facts    are   those   that    can   sway   the    outcome   of   the

litigation.   Id.

       B. The Copyright Infringement Claim

     1. The Parties’ Contentions

     The plaintiffs assert that Matthew Chatham holds a valid

copyright in both the architectural plans for the house and the

house itself as the embodiment of those plans.               They contend that

Chatham granted the defendant a license to use the plans to build

a house for sale to the Chathams only, and that the defendant

exceeded this license and infringed on the copyright when he began

marketing the house for sale on the open market.

     The defendant argues that he did not infringe because:                  (1)

Matthew Chatham never asserted or reserved a copyright in the

building plans when he gave them to the defendant; (2) GMA rather

                                     11
          Case 1:17-cv-11473-IT Document 177 Filed 09/12/19 Page 12 of 24



than Matthew Chatham is the actual holder of a copyright if there

is one; (3) even assuming Chatham holds a copyright interest in

the plans he granted the defendant a license which permitted the

defendant to use the plans to potentially sell the house to a third

party; and (4) the defendant would in any event be permitted to

sell the house under the first sale doctrine.

      2. Legal Framework

      A     party   asserting    copyright    infringement    must   establish

ownership of a valid copyright and copying of original parts of

the copyrighted work by the infringer.           Feist Pubs., Inc. v. Rural

Tel. Serv. Co., 499 U.S. 340, 361 (1991); Trust Safe Pay, LLC v.

Dynamic Diet, LLC, No. 17-cv-10166, 2018 WL 3614799, at *3 (D.

Mass. July 27, 2018).         Registration is a prerequisite to filing a

lawsuit claiming infringement, but it is not necessary to create

the copyright itself.        17 U.S.C. § 411(a); Torres-Negrón v. J.& N.

Records, L.L.C., 504 F.3d 151, 156 (1st Cir. 2007). 3

       “A certificate of copyright constitutes prima facie evidence

of ownership and originality of the work as a whole.                    Upon the

plaintiff’s production of such a certificate, the burden shifts to

the   defendant      to   demonstrate    some   infirmity    in   the    claimed


3 In Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154 (2010), the Supreme Court
determined that the registration prerequisite does not restrict a federal
court’s subject matter jurisdiction. However, the Court declined to address
whether registration is a mandatory precondition to suit that district courts
may or should enforce sua sponte by dismissing copyright claims based on
unregistered works. Id. at 171. This court need not resolve the issue
because the work at issue here was registered.

                                        12
        Case 1:17-cv-11473-IT Document 177 Filed 09/12/19 Page 13 of 24



copyright.”     Johnson v. Gordon, 409 F.3d 12, 17 (1st Cir. 2005)

(citation omitted).

     The Copyright Act expressly covers “architectural works,”

defining them as “the design of a building as embodied in any

tangible     medium     of   expression,”      including      “a   building,

architectural plans, or drawings.”            17 U.S.C. §§ 101, 102(a).

Here, it is undisputed that Matthew Chatham holds a certificate of

copyright for the Chatham building plans for “architectural work”

pursuant to 28 U.S.C. § 102(a)(8).

     A copyright vests the holder with certain exclusive rights,

including the right to reproduce any or all of the copyrighted

work.   T-Peg, Inc. v. Vermont Timber Works, Inc., 459 F.3d 97, 108

(1st Cir. 2006).        Where architectural plans are involved, the

copyright owner may claim infringement of both the plans and any

structure based on the plans.              See H.R. Rep. 107-735 (1990),

reprinted in 1990 U.S.C.C.A.N. 6935, 6950; see also Yankee Candle

Co. v. New England Candle Co., 14 F. Supp.2d 154, 158 (D. Mass.),

vacated pursuant to settlement, 29 F. Supp.2d 44 (D. Mass. 1998).

     3. Discussion

        i.   No Copyright Interest Asserted

     Although     the   record   provides     prima   facie   evidence    that

Matthew Chatham owns a copyright in his architectural plans where

he registered them, the defendant argues that he did not have (or

should not be seen to have had) a copyright in the plans because

                                      13
      Case 1:17-cv-11473-IT Document 177 Filed 09/12/19 Page 14 of 24



he did not reserve or assert any copyright interest when he

initially discussed the plans with the defendant, or when he signed

the P&S, or when he supplied the plans to the defendant.                (Lewis

Aff. ¶ 5-7).   This argument has no merit.        Even assuming Chatham

failed as alleged to apprise the defendant of his copyright at any

of these junctures, it is of no legal consequence because silence

does not affect the validity of an existing copyright.           Rather, a

copyright vests at the time of “the creation or fixation of an

original work of authorship in a tangible medium of expression,”

and does not require either registration or assertion to be valid.

See Chere Amie, Inc. v. Windstar Apparel Corp., 191 F. Supp.2d

343, 350 (S.D.N.Y. 2001).      As noted, Chatham is deemed to have a

valid copyright where he registered his plans.         Johnson, 409 F.3d

at 17.   There would in any event be a genuine dispute of fact on

this issue where Chatham contends that he repeatedly told Lewis he

owned the plans, that he specifically told Lewis he was concerned

about another house in the development that had allegedly been

copied without consent, and that Lewis assured him that he knew

that he could not build the home for anyone but the Chathams.             (M.

Chatham Aff. ¶ 5).

      ii.   GMA’s Status as a Copyright Holder

     The defendant argues next that, assuming the plans were

copyrighted, GMA alone held the copyright, either because Chatham

ceded his copyright to GMA when GMA created the building plans, or

                                    14
        Case 1:17-cv-11473-IT Document 177 Filed 09/12/19 Page 15 of 24



because GMA held the copyright from the moment of the plans’

inception.     In support of this argument the defendant cites to

GMA’s initial proposal to create the plans, which provided that

“unless otherwise provided, the GMA shall be deemed the Author of

these documents and shall retain all . . . reserved rights,

including copyright.”        (Bingham Aff. Exh. I).       The defendant also

points to the formal plans the Chathams gave Lewis in August 2016,

which bear a GMA copyright notice.            (Sec. Am. Compl. Exh. 2).

      The court does not find this argument persuasive.                   First, the

language    standing    alone,     without    context,   is    not     dispositive

regarding ownership, particularly where there has been no evidence

adduced    regarding    its       origins,    e.g.,   whether    it       was    mere

boilerplate language which GMA always used or was by contrast

language    included    as    a    result    of   deliberate     and      conscious

discussions between GMA and Matthew Chatham.             Regardless, there is

evidence notwithstanding this language that Chatham purchased the

plans and that Lewis told Chatham that he understood Chatham owned

the house plans.       (M. Chatham Aff. ¶¶ 8-10).         Similarly, Chatham

avers   that   GMA’s   principal,      Erin    Fullam,   acted       in    a    manner

consistent with the understanding that Chatham owned the plans,

and refused to provide Lewis with a copy of the plans without

Matthew Chatham’s approval. 4         (M. Chatham Aff. Exh. 5).            As such,


4 Neither party appears to have obtained discovery from Fullam or any other
GMA architect who worked with the Chathams. Chatham’s assertion as to what
Fullam told him constitutes inadmissible hearsay statements for Rule 56

                                        15
       Case 1:17-cv-11473-IT Document 177 Filed 09/12/19 Page 16 of 24



the record does not demonstrate indisputably that GMA rather than

Chatham was the copyright owner of the plans.

       iii. Scope of License

       The defendant argues next that, assuming Matthew Chatham had

a valid copyright in the plans, Chatham granted him a license to

use the plans to construct the house and he did not exceed the

scope of the license when he subsequently proceeded to market the

house for sale to others.

      A license to use a copyright does not need to be in writing

and may be granted orally or implied by conduct manifesting the

owner’s intent.     Estate of Hevia v. Portrio Corp., 602 F.3d 34, 41

(1st Cir. 2010); John G. Danielson, Inc. v. Winchester-Conant

Props., Inc., 322 F.3d 26, 40 (1st Cir. 2003).           Factors bearing on

intent include (1) whether the parties had a short-term versus

ongoing relationship; (2) whether any written contracts state that

the copyrighted material could be used only with the creator’s

future involvement or express permission; and (3) whether the

creator’s     conduct   during    the    creation   or   delivery    of   the

copyrighted material indicated that the use of the material without

the creator’s involvement or consent was permissible.             Hevia, 602

F.3d at 41.



purposes and have not been considered, but the court does credit Chatham’s
assertion based on his firsthand interaction with Fullam that she interacted
with him in a manner consistent with the notion that Chatham owned a
copyright in the plans.

                                        16
       Case 1:17-cv-11473-IT Document 177 Filed 09/12/19 Page 17 of 24



       Here, there is no dispute that the Chathams authorized the

defendant to use plans to construct a house on Lot 5.             There is,

however, a genuine dispute as to whether that authorization went

so far as to permit Lewis to sell the house to anyone other than

the   plaintiffs.      Notwithstanding     the   defendant’s    contention,

Matthew Chatham averred that he told Lewis that “my home design

could only be built for me,” and that Lewis “acknowledged that he

had discussed the issue with his counsel and agreed that the design

was my intellectual property and that he could not build the house

for someone other than me.”         (M. Chatham Aff. ¶ 5).        Because a

factfinder crediting this evidence could conclude that Chatham at

most authorized the defendant to use the plans to construct a house

solely for the plaintiffs’ benefit, this argument provides no basis

for relief.

       iv.    First Sale Doctrine

      Finally, the defendant argues that marketing the property for

sale did not constitute copyright infringement because he would

have been permitted to sell the property under the first sale

doctrine.    That doctrine provides that,

      [n]otwithstanding the provisions of section 106(3), the
      owner of a particular copy . . . made lawfully under
      this title . . . is entitled, without the authority of
      the copyright owner, to sell or otherwise dispose of the
      possession of that copy . . . .

17 U.S.C. § 109(a).       The first sale doctrine thus significantly

limits the exclusive distribution right of the copyright owner

                                     17
        Case 1:17-cv-11473-IT Document 177 Filed 09/12/19 Page 18 of 24



“only to the first sale of the copyrighted work.”                Quality King

Distrib., Inc. v. L'anza Research Int’l, Inc., 523 U.S. 135, 141

(1998).    “Once the copyright owner places a copyrighted item into

the    stream   of   commerce   by   selling   it,   he   has   exhausted   his

exclusive statutory right to control its distribution.”                Id. at

152.    Once that happens, “the person to whom the copy . . . is

transferred is entitled to dispose of it by sale . . . or any other

means.”    See Microsoft Corp. v. Harmony Computs. & Electrs., Inc.,

846 F. Supp. 208, 212 (E.D.N.Y.1994) (quoting Historical Note to

17 U.S.C. § 109).       Conversely, a copyright holder does not lose

his right to control distribution of copies of his work that have

never been sold.      17 U.S.C.      § 109(d) (“The privileges prescribed

[in subsection (a)] do not, unless authorized by the copyright

owner, extend to any person who has acquired possession of the

copy or phonorecord from the copyright owner, by rental, lease,

loan, or otherwise, without acquiring ownership of it.”).

       The defendant reasons that because he lawfully owns the house

by virtue of having financed the purchase of the lot and the

construction, and because the plaintiffs did not purchase the house

under the terms of the P&S, he would have the right under the

doctrine to sell the home as he sees fit.            But even accepting that

the defendant owns Lot 5, and even assuming arguendo that the

defendant might be entitled to sell Lot 5 if the Chathams opted

not to buy it, the first sale doctrine does not apply to these

                                       18
       Case 1:17-cv-11473-IT Document 177 Filed 09/12/19 Page 19 of 24



facts because it only applies where the original copyright owner

-- Chatham in this case --           has sold the copy at issue to another.

By   contrast,   it     does   not    apply   where   the   owner   has   merely

authorized one to possess and use the copy.                  See 17 U.S.C. §

109(d); Vernor v. Autodesk, Inc., 621 F.3d 1102, 1107 (9th Cir.

2010) (“The first sale doctrine does not apply to a person who

possesses a copy of the copyrighted work without owning it, such

as a licensee.”).       That is the case here; Chatham authorized Lewis

to make use of his plans but it is undisputed that he did not sell

him the plans.     On these facts, then, the first sale doctrine is

simply inapplicable.       17 U.S.C. § 109(d).

        C. The Breach of Contract Claim

        1. The Parties’ Contentions

      There is no dispute that the parties executed and initially

operated pursuant to a written contract consisting of the P&S and

the Rider.      There is also no dispute that, although the parties

contemplated that the house would be completed and then sold to

the plaintiffs on January 12, 2017, that did not happen, and

paragraph 8 of the P&S effectively gave the defendant an additional

60 days, to mid-March, to complete construction.             There is further

no dispute that the house was still not completed by that time.

      Against    that    backdrop,      the   plaintiffs    contend   that   the

parties orally agreed in mid-March 2017 to extend the contract so

the house could be completed, and that the contract remained in

                                         19
         Case 1:17-cv-11473-IT Document 177 Filed 09/12/19 Page 20 of 24



effect until late May 2017, when the defendant breached it by

unilaterally terminating it.        They contend also that the defendant

breached Paragraph 28 of the P&S and Paragraph 18 of the Rider by

refusing to grant them access to the premises.

     The defendant argues inappositely that once he was unable to

complete construction by the end of the 60-day extension period in

mid-March, the contract essentially ended and Paragraphs 9 and 10

of the P&S required the plaintiffs to elect between demanding their

money back or buying the house as-is.            The defendant argues that

the plaintiffs breached the contract when they failed to elect

either option, leaving the defendant free of any obligation to

sell the house to the plaintiffs.           The defendant contends that the

parties never orally extended the contract beyond mid-March and

that Paragraph 18 of the Rider regarding access to the premises

never came into play because it sets out nothing more than a

provision allowing for an inspection to deal with “punch list”

items in anticipation of a closing.

          2. The Applicable Law

          To establish a breach of contract under Massachusetts law,

the plaintiffs must show that a valid, binding contract existed,

that the defendant breached the terms of the contract, and that

the plaintiffs sustained damages as a result of the breach. Brooks

v. AIG SunAmerica Life Assur. Co., 480 F.3d 579, 586 (1st Cir.

2007).     Even where, as in this case, a purchase and sale agreement

                                       20
      Case 1:17-cv-11473-IT Document 177 Filed 09/12/19 Page 21 of 24



requires extensions to be in writing (Sec. Am. Compl. Exh. 3 p. 6,

¶ 24), an oral extension of a closing date can be valid.                           See

Simpson v. Vasiliou, 29 Mass. App. Ct. 699, 701 (1991) (parties

may waive no oral modification clause and orally agree to extend

closing date).        An oral agreement can be established through the

conduct of the parties, and if such conduct conforms with the oral

rather than the written agreement, it can be inferred that the

parties have agreed to be bound by the oral contract.                    See Shinkel

v. Maxie-Holding, Inc., 30 Mass. App. Ct. 41, 47 (1991).                     Whether

the parties extended their agreement, and/or the terms of such an

extension, encompasses questions of fact.                See, e.g., Beal Bank

S.S.B. v. Krock, 187 F.3d 621 (1st Cir. 1998) (a party’s intent to

relinquish    contractual        rights    by   entering    into     a    subsequent

agreement    is   a    factual    question).       Summary     judgment      is    not

appropriate on a contract claim if there are genuine issues of

material fact concerning whether and how an oral agreement modifies

a written one.        See Barletta Heavy Div., Inc. v. Erie Interstate

Contractors,      Inc.,   778    F.   Supp.2d     109,   114   (D.       Mass.    2011)

(applying Massachusetts law).

       3. Discussion

     Applying      the    foregoing       here,   summary      judgment      is     not

appropriate on the plaintiffs’ breach of contract claim because

there is a dispute of material fact as to whether the parties

orally agreed to extend the P&S and Rider beyond March 2017.

                                          21
      Case 1:17-cv-11473-IT Document 177 Filed 09/12/19 Page 22 of 24



Despite the defendant’s contention that the parties’ contract

ended in March when the plaintiffs failed to elect an option under

Paragraphs 9 and 10 of the P&S, the plaintiffs have adduced

evidence that the parties agreed orally to extend the agreement to

allow for completion of the house.           Among other things, there is

no dispute that the defendant continued working towards completion

of the house, with input from the Chathams, from March until late

May 2017.     Further, and more notably, the defendant’s counsel

affirmed that the contract continued well into late May when he

stated to the plaintiffs’ counsel in correspondence dated May 17,

2017 that “Canterbury continues to perform construction on the

Property in good faith and in accordance with the P&S,” and then

highlighted a number of issues that needed to be resolved “if the

parties are to continue in their contractual relationship.”                    (M.

Chatham    Aff.    Exh.   F).   Moreover,     counsel      then    purported   to

terminate the parties’ agreement a week later when he wrote on May

25, 2017 that “the agreement is hereby terminated.”                 (M. Chatham

Aff. Exh. G).

     Counsel’s      communications        coupled   with     the    defendant’s

continued work on the house provide strong if not dispositive

evidence    that    the   parties   did    orally   agree   to     extend   their

contract, and that the contract continued to remain in effect until

the defendant terminated it.        Because a factfinder crediting this

evidence could conclude that the defendant did agree orally to

                                      22
       Case 1:17-cv-11473-IT Document 177 Filed 09/12/19 Page 23 of 24



extend the contract beyond March 2017, and then breached the

contract by unilaterally terminating it, it follows that the

defendant is not entitled to summary judgment on this claim. 5

      D. Breach of Implied Covenant of Good Faith and Fair Dealing
         and Specific Performance

      Finally, the defendant argues that if summary judgment is

appropriate on the copyright infringement and breach of contract

claims, it is also appropriate on the plaintiffs’ derivative claims

for breach of the implied covenant and for specific performance.

Because   the    court   concludes     that   summary    judgment    is   not

appropriate on the infringement and breach claims, and for the

same reasons, it should be denied with respect to these remaining

claims as well.




5
 To be sure, the parties also dispute the interpretation of certain contract
provisions, including whether Paragraphs 9 and 10 of the P&S required the
plaintiffs to choose between asking for their money back or buying the house
as-is once Lewis failed to complete construction by mid-March. Lewis argues
that they did have such an obligation and therefore breached the contract
when they failed to elect. The plaintiffs counter that those provisions did
not control because the Rider provided that it would control “in the event of
any conflict between this Rider and the said Standard Form Purchase and Sale
Agreement,” and Paragraph 18 of the Rider provided that if work was
unfinished the seller would be required to deposit into escrow “a sum equal
to 150%” of the unfinished work, which they contend the defendant failed to
do. The plaintiffs argue moreover that the defendant would not be entitled
to invoke Paragraphs 9 & 10 in any event because he in bad faith deliberately
delayed the pace of construction in order to force an end to the contract so
that he in turn could sell the house for more money to another party. See
e.g., See Love v. Pratt, 64 Mass. App. Ct. 454, 460 (2005); LaFond v. Frame,
327 Mass. 364, 367 (1951) (clause providing for return of deposits if seller
cannot convey title does not protect an owner acting in bad faith and not
intending to carry out agreement). In the court’s view, it is not necessary
to resolve questions regarding the interplay of these end-of-contract
provisions where the plaintiffs have adduced strong evidence that the
contract did not end in March and continued in effect until late May 2017.


                                     23
         Case 1:17-cv-11473-IT Document 177 Filed 09/12/19 Page 24 of 24



      III. CONCLUSION

      For the foregoing reasons, I recommend that Defendants Daniel

J. Lewis and Canterbury Ventures, LLC’s Motion for Partial Summary

Judgment (Dkt. No. 89) be DENIED. 6



                                            /s/ Donald L. Cabell
                                            DONALD L. CABELL, U.S.M.J.


DATED:     September 12, 2019




6
 The parties are hereby advised that under the provisions of Federal Rule of
Civil Procedure 72(b), any party who objects to this recommendation must file
specific written objections thereto with the Clerk of this Court within 14
days of the party's receipt of this Report and Recommendation. The written
objections must specifically identify the portion of the proposed findings,
recommendations, or report to which objection is made and the basis for such
objections. The parties are further advised that the United States Court of
Appeals for this Circuit has repeatedly indicated that failure to comply with
Rule 72(b) will preclude further appellate review of the District Court's
order based on this Report and Recommendation. See Keating v. Secretary of
Health and Human Servs., 848 F.2d 271 (1st Cir. 1988); United States v.
Emiliano Valencia-Copete, 792 F.2d 4 (1st Cir. 1986); Scott v. Schweiker, 702
F.2d 13, 14 (1st Cir. 1983); United States v. Vega, 678 F.2d 376, 378-379
(1st Cir. 1982); Park Motor Mart, Inc. v. Ford Motor Co., 616 F.2d 603 (1st
Cir. 1980); United States v. Vega, 678 F.2d 376 (1st Cir. 1982); see also
Thomas v. Arn, 474 U.S. 140 (1985).


                                       24
